10-3831-cr
USA v. Corrujedo-Sanchez


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 20th
day of December, two thousand eleven.

Present:
         ROBERT D. SACK,
         ROBERT A. KATZMANN,
         BARRINGTON D. PARKER,
                     Circuit Judges.
___________________________________________________

UNITED STATES OF AMERICA,

             Appellee,

                     v.                                         No. 10-3831-cr

JOSE LUIS CORRUJEDO-SANCHEZ, a/k/a Companero,

         Defendant-Appellant.
___________________________________________________

For Appellant:                           YUANCHUNG LEE, New York, N.Y.

For Appellee:                            PETER M. SKINNER, Assistant United States
                                         Attorney (Katherine Polk Failla, of counsel), for Preet
                                         Bharara, United States Attorney for the Southern
                                         District of New York, New York, N.Y.
       Appeal from a judgment of conviction by the United States District Court for the

Southern District of New York (Crotty, J.).


       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Jose Luis Corrujedo-Sanchez appeals a September 21, 2010,

judgment of conviction entered by the Southern District of New York (Crotty, J.) following his

guilty plea to a one-count indictment charging him with conspiracy to distribute and to possess

with the intent to distribute five kilograms or more of mixtures and substances containing a

detectable amount of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). On

September 16, 2010, the district court sentenced Corrujedo-Sanchez to, principally, a sixty

month term of imprisonment. On appeal, Corrujedo-Sanchez contends that the district court’s

sentence is substantively unreasonable because it is “greater than necessary” to achieve the ends

of sentencing set forth in 18 U.S.C. § 3553(a).

       “We review the reasonableness of a district court’s sentence under a deferential abuse of

discretion standard.” United States v. Hernandez, 604 F.3d 48, 52 (2d Cir. 2010). In assessing

the substantive reasonableness of a sentence, we set aside a district court’s sentence “only in

exceptional cases where the trial court’s decision cannot be located within the range of

permissible decisions.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc)

(internal quotation marks omitted), cert. denied, 129 S. Ct. 2735 (2009). “We recognize that in

the overwhelming majority of cases, a Guidelines sentence will fall comfortably within the broad

range of sentences that would be reasonable in the particular circumstances.” United States v.

Fernandez, 443 F.3d 19, 27 (2d Cir. 2006). Vacatur for substantive unreasonableness is

                                                  2
warranted where “the sentence imposed was shockingly high, shockingly low, or otherwise

unsupportable as a matter of law.” United States v. Rigas, 583 F.3d 108, 123 (2d. Cir. 2009).

       Upon careful review of the record, we conclude that the district court’s sentence was

substantively reasonable. The record on appeal clearly demonstrates that Corrujedo-Sanchez

played a discrete but important role in a large transnational narcotics conspiracy. As Corrujedo-

Sanchez stated during his plea colloquy, he “was sent [by] a person . . . from Mexico . . . to come

[to New York] and distribute . . . 25 kilo[grams of cocaine],” “to introduce the buyer to the

seller,” and to “get the money” and deliver it to the individual brokering the sale of the cocaine.

In addition, Corrujedo-Sanchez admitted to discussing the possibility of additional cocaine sales

in the future with the Government’s confidential informant. Moreover, in explaining the reasons

for its sentence, the district court thoughtfully addressed Corrujedo-Sanchez’s relatively limited

role in the conspiracy as well as his sympathetic personal circumstances, including the fact that

Corrujedo-Sanchez’s primary motivation for engaging in criminal activity was his “need to

provide for his family.” Weighing these mitigating factors against the magnitude of Corrujedo-

Sanchez’s crime, the district court concluded that a sentence of 60 months’ imprisonment,

several months below the Guidelines range of 87 to 108 months, was appropriate. We find no

substantive error in that conclusion.

       Accordingly, for the foregoing reasons, the judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              CATHERINE O’HAGAN WOLFE, CLERK




                                                 3